Citation Nr: 1125271	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  10-22 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to reimbursement for the costs of pilot certification tests taken by the Veteran on January 4, 8, and 10, 2008. 


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to January 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the Muskogee, Oklahoma, Regional Office Education Center (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for reimbursement for the costs of commercial pilot certification tests taken by him on January 4, 8, and 10, 2008.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran was entitled to Chapter 30 VA education benefits at the time he took commercial pilot certification tests on January 4, 8, and 10, 2008.

3.  On June 8, 2009, VA received the Veteran's application for reimbursement of examination fees for instrument pilot and commercial pilot certification tests that he had taken approximately 18 months earlier, in January 2008.

4.  There is no objective evidence that the Veteran submitted an application for reimbursement of fees for the aforementioned instrument pilot and commercial pilot certification tests prior to June 8, 2009.


CONCLUSION OF LAW

The requirements for reimbursement of the Veteran for costs associated with his commercial pilot certification tests taken in January 2008 have not been met.  38 U.S.C.A. §§ 3002(3)(A), 3452(b), 3689 (West 2002); 38 C.F.R. §§ 21.1029(b), 21.4131(a)(2)(iii) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the record on appeal does not reflect that the Veteran was notified of the Veterans Claims Assistance Act of 2000 (VCAA) as required by 38 U.S.C.A. § 5103(a).  However, it is apparent that such notice is not required in this case since the benefits sought are found in Chapter 30 of Title 38, United States Code.  See Simms v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51, Title 38, United States Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the notice and duty to assist provisions of the [VCAA]. . . are relevant to a different Chapter of Title 38 and do not apply to this appeal).

In addition, as will be explained below, it is the law, and not the evidence, that is dispositive in this case.  The United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts, are dispositive in a matter, the VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive).  Therefore, the Board finds that no further action is necessary under the VCAA since it is the law, not the evidence, which is dispositive in this case.

The facts of the case are not in dispute and are as follows: by decision of April 2008, the Veteran was awarded VA educational benefits under Chapter 30 for flight training to become a commercial pilot.  Training records associated with the Veteran's education folder show that he took an instrument pilot certification test on January 4, 2008 (at a cost of US $350), which he re-took on January 8, 2008 (at a cost of $175), and a commercial pilot certification test on January 10, 2008 (at a cost of US $ 350).  In June 2009, approximately 18 months after these certification tests were taken, VA received the Veteran's claim for reimbursement for the costs of the tests.  A review of the Veteran's education folder does not demonstrate that a claim for reimbursement in this regard was received any earlier than June 2009.

The provision of Chapter 30 of Title 38, 38 U.S.C.A. § 3002(3)(A) (West 2002), defines "program of education" to have the meaning given this term in 38 U.S.C.A. § 3452(b) (West 2002).  38 U.S.C.A. § 3452(b), in turn, defines the term "program of education" to include "licensing or certification tests, the successful completion of which demonstrates an individual's possession of the knowledge or skill required to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession."  The tests and licensing or credentialing organizations or entities that offer such tests must be approved by the Secretary of VA in accordance with 38 U.S.C.A. § 3689 (West 2002).

The appellant in this case does not dispute that he initially filed his claim in June  2009 for reimbursement of fees for professional tests taken from January 2008.  He states that at the time he took these tests, there was considerable confusion in his life as he was distracted with work-related duties and had also received military temporary duty (TDY) and permanent change of station (PCS) orders, which further added to the confusion in his personal state of affairs.  He reported that he had filled out the proper paperwork to file a claim for VA reimbursement of his pilot's certification tests, gave them to his flight school, and had expected them to timely submit the claim to VA on his behalf, although he later discovered too late that they had failed to do so.  The Veteran's essential contention is that VA waive the applicable time limit requirements in the interests of equity and reimburse him for the costs of the pilot's certification tests that he took in January 2008.  

The applicable regulations are very clear about the time limits on which reimbursement of costs for licensing or certification tests may be paid.  38 C.F.R. § 21.4131(a)(2)(iii) provides that VA will award educational assistance for the cost of a licensing or certification test no more than one year before the date VA receives a claim for reimbursement of the cost of the test.

The "date of claim" is defined as the date on which a valid claim or application for educational assistance is considered to have been filed with VA, for purposes of determining the commencing date of an award of that educational assistance.  38 C.F.R. § 21.1029(b).

Thus, by law, educational benefits cannot be awarded prior to one year before the claim was received.  No exceptions to the controlling legal criteria have been provided, and the Board has no authority to overturn or to disregard this very specific limitation on the award of Chapter 30 educational benefits.

The undisputed evidence in this case shows that the Veteran's claim for reimbursement of costs relating to professional tests taken in January 2008 for his commercial pilot's certification was not received any earlier than June 8, 2009. Therefore, under the regulations, he may not be paid educational assistance benefits for these test fees any earlier than June 9, 2008.  The regulations specifically prohibit payment of benefits prior to the date one year before receipt of the claim.  38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. §§ 21.3130(e), 21.4131 (2010).  The Veteran's claim must therefore be denied because it is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) (West 2002) are not for application.

Although the Board understands the Veteran's regret at having missed the deadline prescribed by the regulations for filing his claim for reimbursement for the professional tests he took in January 2008, the pertinent facts in this case are not in dispute and the law is dispositive.  While the Board is sympathetic to the Veteran, it is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts. See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].  


ORDER

Reimbursement for the costs of pilot qualification tests taken by the Veteran on January 4, 8, and 10, 2008 is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


